Case 6:20-cv-00534-ADA Document 47-14 Filed 03/05/21 Page 1 of 44




             EXHIBIT 9
Case 6:20-cv-00534-ADA Document 47-14 Filed 03/05/21 Page 2 of 44




    I n t e r n a t i o n a l   T e l e c o m m u n i c a t i o n   U n i o n




    ITU-T                                                   G.984.1
    TELECOMMUNICATION                                               (03/2008)
    STANDARDIZATION SECTOR
    OF ITU




    SERIES G: TRANSMISSION SYSTEMS AND MEDIA,
    DIGITAL SYSTEMS AND NETWORKS
    Digital sections and digital line system – Optical line
    systems for local and access networks


    Gigabit-capable passive optical networks
    (GPON): General characteristics




    Recommendation ITU-T G.984.1
            Case 6:20-cv-00534-ADA Document 47-14 Filed 03/05/21 Page 3 of 44


                                          ITU-T G-SERIES RECOMMENDATIONS
                TRANSMISSION SYSTEMS AND MEDIA, DIGITAL SYSTEMS AND NETWORKS


   INTERNATIONAL TELEPHONE CONNECTIONS AND CIRCUITS                                  G.100–G.199
   GENERAL CHARACTERISTICS COMMON TO ALL ANALOGUE CARRIER-                           G.200–G.299
   TRANSMISSION SYSTEMS
   INDIVIDUAL CHARACTERISTICS OF INTERNATIONAL CARRIER TELEPHONE                     G.300–G.399
   SYSTEMS ON METALLIC LINES
   GENERAL CHARACTERISTICS OF INTERNATIONAL CARRIER TELEPHONE SYSTEMS                G.400–G.449
   ON RADIO-RELAY OR SATELLITE LINKS AND INTERCONNECTION WITH METALLIC
   LINES
   COORDINATION OF RADIOTELEPHONY AND LINE TELEPHONY                                 G.450–G.499
   TRANSMISSION MEDIA AND OPTICAL SYSTEMS CHARACTERISTICS                            G.600–G.699
   DIGITAL TERMINAL EQUIPMENTS                                                       G.700–G.799
   DIGITAL NETWORKS                                                                  G.800–G.899
   DIGITAL SECTIONS AND DIGITAL LINE SYSTEM                                          G.900–G.999
     General                                                                         G.900–G.909
     Parameters for optical fibre cable systems                                      G.910–G.919
     Digital sections at hierarchical bit rates based on a bit rate of 2048 kbit/s   G.920–G.929
     Digital line transmission systems on cable at non-hierarchical bit rates        G.930–G.939
     Digital line systems provided by FDM transmission bearers                       G.940–G.949
     Digital line systems                                                            G.950–G.959
     Digital section and digital transmission systems for customer access to ISDN    G.960–G.969
     Optical fibre submarine cable systems                                           G.970–G.979
     Optical line systems for local and access networks                              G.980–G.989
     Access networks                                                                 G.990–G.999
   QUALITY OF SERVICE AND PERFORMANCE – GENERIC AND USER-RELATED                     G.1000–G.1999
   ASPECTS
   TRANSMISSION MEDIA CHARACTERISTICS                                                G.6000–G.6999
   DATA OVER TRANSPORT – GENERIC ASPECTS                                             G.7000–G.7999
   PACKET OVER TRANSPORT ASPECTS                                                     G.8000–G.8999
   ACCESS NETWORKS                                                                   G.9000–G.9999


For further details, please refer to the list of ITU-T Recommendations.
         Case 6:20-cv-00534-ADA Document 47-14 Filed 03/05/21 Page 4 of 44


Recommendation ITU-T G.984.1

    Gigabit-capable passive optical networks (GPON): General characteristics




Summary
Recommendation ITU-T G.984.1 describes a flexible optical fibre access network capable of
supporting the bandwidth requirements of business and residential services and covers systems with
nominal line rates of 2.4 Gbit/s in the downstream direction and 1.2 Gbit/s and 2.4 Gbit/s in the
upstream direction. Both symmetrical and asymmetrical (upstream/downstream) gigabit-capable
passive optical network (GPON) systems are described. This Recommendation proposes the general
characteristics for GPON based on operators' service requirements.




Source
Recommendation ITU-T G.984.1 was approved on 29 March 2008 by ITU-T Study Group 15
(2005-2008) under Recommendation ITU-T A.8 procedure.




                                                            Rec. ITU-T G.984.1 (03/2008)        i
         Case 6:20-cv-00534-ADA Document 47-14 Filed 03/05/21 Page 5 of 44




                                                FOREWORD
The International Telecommunication Union (ITU) is the United Nations specialized agency in the field of
telecommunications, information and communication technologies (ICTs). The ITU Telecommunication
Standardization Sector (ITU-T) is a permanent organ of ITU. ITU-T is responsible for studying technical,
operating and tariff questions and issuing Recommendations on them with a view to standardizing
telecommunications on a worldwide basis.
The World Telecommunication Standardization Assembly (WTSA), which meets every four years,
establishes the topics for study by the ITU-T study groups which, in turn, produce Recommendations on
these topics.
The approval of ITU-T Recommendations is covered by the procedure laid down in WTSA Resolution 1.
In some areas of information technology which fall within ITU-T's purview, the necessary standards are
prepared on a collaborative basis with ISO and IEC.




                                                    NOTE
In this Recommendation, the expression "Administration" is used for conciseness to indicate both a
telecommunication administration and a recognized operating agency.
Compliance with this Recommendation is voluntary. However, the Recommendation may contain certain
mandatory provisions (to ensure e.g. interoperability or applicability) and compliance with the
Recommendation is achieved when all of these mandatory provisions are met. The words "shall" or some
other obligatory language such as "must" and the negative equivalents are used to express requirements. The
use of such words does not suggest that compliance with the Recommendation is required of any party.




                                  INTELLECTUAL PROPERTY RIGHTS
ITU draws attention to the possibility that the practice or implementation of this Recommendation may
involve the use of a claimed Intellectual Property Right. ITU takes no position concerning the evidence,
validity or applicability of claimed Intellectual Property Rights, whether asserted by ITU members or others
outside of the Recommendation development process.
As of the date of approval of this Recommendation, ITU had not received notice of intellectual property,
protected by patents, which may be required to implement this Recommendation. However, implementers
are cautioned that this may not represent the latest information and are therefore strongly urged to consult the
TSB patent database at http://www.itu.int/ITU-T/ipr/.




                                                 © ITU 2009
All rights reserved. No part of this publication may be reproduced, by any means whatsoever, without the
prior written permission of ITU.




ii        Rec. ITU-T G.984.1 (03/2008)
            Case 6:20-cv-00534-ADA Document 47-14 Filed 03/05/21 Page 6 of 44


                                                                  CONTENTS
                                                                                                                                                Page
1         Scope ............................................................................................................................       1
2         References.....................................................................................................................          1
3         Definitions ....................................................................................................................         2
          3.1      Terms defined elsewhere................................................................................                         2
          3.2      Terms defined in this Recommendation.........................................................                                   2
4         Abbreviations and acronyms ........................................................................................                      3
5         Architecture of the optical access network...................................................................                            4
          5.1     Network architecture ......................................................................................                      4
          5.2     Reference configuration .................................................................................                        5
6         Services, user-network interface and service node interface........................................                                      6
          6.1      Services...........................................................................................................             6
          6.2      User-network interface (UNI) and service node interface (SNI) ...................                                               7
7         Bit rate ..........................................................................................................................      7
8         Logical reach ................................................................................................................           7
9         Physical reach ...............................................................................................................           7
10        Differential fibre distance .............................................................................................                7
11        Maximum mean signal transfer delay...........................................................................                            7
12        Split ratio ......................................................................................................................       7
13        Service overlay .............................................................................................................            8
14        Protection on the PON section......................................................................................                      8
          14.1     Possible switching types.................................................................................                       8
          14.2     Possible duplex GPON configurations and characteristics ............................                                            9
          14.3     Requirements..................................................................................................                 10
          14.4     Required information fields for OAM frame .................................................                                    11
15        Security .........................................................................................................................      11
Appendix I – Examples of GPON services, architectures and service protocol stacks ...........                                                     12
     I.1      Services, UNIs and SNIs ................................................................................                            12
     I.2      Typical system architectures ..........................................................................                             14
     I.3      Service protocol stacks ...................................................................................                         16
Appendix II – External access network backup.......................................................................                               27
Appendix III – Dual-parenting resilience ................................................................................                         30
Bibliography.............................................................................................................................         32




                                                                                                Rec. ITU-T G.984.1 (03/2008)                      iii
Case 6:20-cv-00534-ADA Document 47-14 Filed 03/05/21 Page 7 of 44
        Case 6:20-cv-00534-ADA Document 47-14 Filed 03/05/21 Page 8 of 44


Recommendation ITU-T G.984.1

    Gigabit-capable passive optical networks (GPON): General characteristics

1       Scope
This Recommendation addresses the general characteristics of gigabit-capable passive optical
network (GPON) systems in order to guide and motivate the physical layer and the transmission
convergence layer specifications. The general characteristics include examples of services,
user-network interfaces (UNIs) and service node interfaces (SNIs) that are requested by network
operators. Also, this Recommendation shows the principle deployment configuration.
As much as possible, this Recommendation maintains characteristics from [ITU-T G.982] and
ITU-T G.983.x-series Recommendations. This is to promote backward-compatibility with existing
optical distribution networks (ODNs) that complies with those Recommendations.
GPON systems are characterized, in general, by an optical line termination (OLT) system and an
optical network unit (ONU) or optical network termination (ONT) with a passive optical
distribution network (ODN) interconnecting them. There is, in general, a one-to-many relationship
between the OLT and the ONU/ONTs, respectively.

2       References
The following ITU-T Recommendations and other references contain provisions which, through
reference in this text, constitute provisions of this Recommendation. At the time of publication, the
editions indicated were valid. All Recommendations and other references are subject to revision;
users of this Recommendation are therefore encouraged to investigate the possibility of applying the
most recent edition of the Recommendations and other references listed below. A list of the
currently valid ITU-T Recommendations is regularly published. The reference to a document within
this Recommendation does not give it, as a stand-alone document, the status of a Recommendation.
[ITU-T G.652]        Recommendation ITU-T G.652 (2003), Characteristics of a single-mode
                     optical fibre cable.
[ITU-T G.808.1]      Recommendation ITU-T G.808.1 (2006), Generic protection switching –
                     Linear trail and subnetwork protection.
[ITU-T G.902]        Recommendation ITU-T G.902 (1995), Framework Recommendation on
                     functional access networks (AN) – Architecture and functions, access types,
                     management and service node aspects.
[ITU-T G.982]        Recommendation ITU-T G.982 (1996), Optical access networks to support
                     services up to the ISDN primary rate or equivalent bit rates.
[ITU-T G.983.1]      Recommendation ITU-T G.983.1 (1998), Broadband optical access systems
                     based on Passive Optical Networks (PON).
[ITU-T G.983.2]      Recommendation ITU-T G.983.2 (2002), ONT management and control
                     interface specification for B-PON.
[ITU-T G.983.3]      Recommendation ITU-T G.983.3 (2001), A broadband optical access system
                     with increased service capability by wavelength allocation.
[ITU-T G.984.2]      Recommendation ITU-T G.984.2 (2003), Gigabit-capable Passive Optical
                     Networks (GPON): Physical Media Dependent (PMD) layer specification.
[ITU-T G.984.3]      Recommendation ITU-T G.984.3 (2008), Gigabit-capable Passive Optical
                     Networks (GPON): Transmission convergence layer specification.


                                                               Rec. ITU-T G.984.1 (03/2008)        1
        Case 6:20-cv-00534-ADA Document 47-14 Filed 03/05/21 Page 9 of 44


[ITU-T G.984.4]       Recommendation ITU-T G.984.4 (2008), Gigabit-capable Passive Optical
                      Networks (GPON): ONT management and control interface specification.
[ITU-T G.984.5]       Recommendation ITU-T G.984.5 (2007), Gigabit-capable Passive Optical
                      Networks (GPON): Enhancement band.
[ITU-T I.112]         Recommendation ITU-T I.112 (1993), Vocabulary of terms for ISDNs.

3       Definitions
This Recommendation makes frequent use of the terms defined in [ITU-T G.983.1] and
[ITU-T G.983.3]; some terms have been added. For convenience, the main definitions related to the
GPON service requirements are reported in this clause.

3.1     Terms defined elsewhere
This Recommendation uses the following terms defined elsewhere:
3.1.1   service node interface (SNI): [ITU-T G.902]
3.1.2   user-network interface (UNI): [ITU-T I.112]

3.2     Terms defined in this Recommendation
This Recommendation defines the following terms:
3.2.1 adaptation function (AF): AF is additional equipment and/or function to change an
ONT/ONU subscriber-side interface into the UNI. Functions of AF depend on the ONT/ONU
subscriber-side interface and UNI interface. AF is also used to change an OLT network interface
into the SNI interface that is required by an operator.
3.2.2 differential fibre distance: An OLT is connected to several ONU/ONTs. The differential
fibre distance is the difference in the distance between the nearest and furthest ONU/ONT from the
OLT.
3.2.3 logical reach: Logical reach is defined as the maximum distance that can be achieved for a
particular transmission system, regardless of the optical budget.
3.2.4 mean signal transfer delay: The mean signal transfer delay is the average of the upstream
and downstream delay values between reference points; this value is determined by measuring
round-trip delay and then dividing by 2.
3.2.5 optical access network (OAN): The OAN is the set of access links sharing the same
network-side interfaces and supported by optical access transmission systems. The OAN may
include a number of ODNs connected to the same OLT.
3.2.6 optical distribution network (ODN): In the PON context, a tree of optical fibres in the
access network, supplemented with power or wavelength splitters, filters or other passive optical
devices.
3.2.7 optical line termination (OLT): A device that terminates the common (root) endpoint of
an ODN, implements a PON protocol, such as that defined by [ITU-T G.984], and adapts PON
PDUs for uplink communications over the provider service interface. The OLT provides
management and maintenance functions for the subtended ODN and ONUs.
3.2.8 optical network termination (ONT): A single subscriber device that terminates any one of
the distributed (leaf) endpoints of an ODN, implements a PON protocol, and adapts PON PDUs to
subscriber service interfaces. An ONT is a special case of an ONU.




2        Rec. ITU-T G.984.1 (03/2008)
       Case 6:20-cv-00534-ADA Document 47-14 Filed 03/05/21 Page 10 of 44


3.2.9 optical network unit (ONU): A generic term denoting a device that terminates any one of
the distributed (leaf) endpoints of an ODN, implements a PON protocol, and adapts PON PDUs to
subscriber service interfaces. In some contexts, an ONU implies a multiple-subscriber device.
3.2.10 physical reach: Physical reach is defined as the maximum physical distance that can be
achieved for a particular transmission system.
3.2.11 service: Service is defined as a network service required by operators. Service is described
by a name that is clearly recognized by everyone, regardless of whether it is a frame structure name
or a general name.

4       Abbreviations and acronyms
This Recommendation uses the following abbreviations and acronyms:
AF          Adaptation Function
BRI         Basic Rate Interface
DSL         Digital Subscriber Line
FTTB        Fibre to the Building
FTTC        Fibre to the Curb
FTTCab      Fibre to the Cabinet
FTTH        Fibre to the Home
ISDN        Integrated Services Digital Network
LT          Line Terminal
MDU         Multi-Dwelling Unit
NT          Network Termination
OAM         Operation, Administration and Maintenance
OAN         Optical Access Network
ODN         Optical Distribution Network
OLT         Optical Line Termination
ONT         Optical Network Termination
ONU         Optical Network Unit
OpS         Operations System
PDH         Plesiochronous Digital Hierarchy
PON         Passive Optical Network
POTS        Plain Old Telephone Service
PRI         Primary Rate Interface
PSTN        Public Switched Telephone Network
SDH         Synchronous Digital Hierarchy
SN          Serial Number
SNI         Service Node Interface
TC          Transmission Convergence



                                                              Rec. ITU-T G.984.1 (03/2008)        3
        Case 6:20-cv-00534-ADA Document 47-14 Filed 03/05/21 Page 11 of 44


UNI         User-Network Interface
VOD         Video On Demand
WDM         Wavelength Division Multiplexing

5       Architecture of the optical access network

5.1     Network architecture
The optical section of a local access network system can be either active or passive and its
architecture can be either point-to-point or point-to-multipoint. Figure 1 shows the architectures
considered, which range from fibre to the home (FTTH), through fibre to the building/curb
(FTTB/C) to fibre to the cabinet (FTTCab). The optical access network (OAN) is common to all
architectures shown in Figure 1, hence the commonality of this system has the potential to generate
large worldwide volumes.
                                      FTTH
                                  O
                                  N                   Fibre
                                  T

                                                         FTTB/C
                                                   O                        O
                                  N
                                        Copper     N          Fibre         L
                                  T
                                                   U                        T


                                                          O   FTTCab
                                  N
                                  T       Copper          N         Fibre
                                                          U


                  Home                             Access network
                  network
                            UNI                                                 SNI
                                                                                 G.984.1_F1
                ONU     Optical Network Unit
                ONT     Optical Network Termination
                OLT     Optical Line Termination
                NT      Network Termination


                                      Figure 1 – Network architecture


The differences of the FTTB, FTTC, FTTCab and FTTH network options are mainly due the
different services supported, so they can be treated the same in this Recommendation.
5.1.1   FTTB scenario
The FTTB scenario is divided into two scenarios, one for multi-dwelling units (MDUs) and the
other for businesses. Each scenario has the following service categories.
5.1.1.1   FTTB for MDU
•       Asymmetric broadband services (e.g., digital broadcast services, VOD, file download, etc.).
•       Symmetric broadband services (e.g., content broadcast, e-mail, file exchange, distance
        learning, telemedicine, online-gaming, etc.).
•       POTS and ISDN. The access network must be able to provide, in a flexible way,
        narrow-band telephone services with appropriate timing for the introduction.



4        Rec. ITU-T G.984.1 (03/2008)
        Case 6:20-cv-00534-ADA Document 47-14 Filed 03/05/21 Page 12 of 44


5.1.1.2    FTTB for business
•       Symmetric broadband services (e.g., group software, content broadcast, e-mail, file
        exchange, etc.).
•       POTS and ISDN. The access network must be able to provide, in a flexible way,
        narrow-band telephone services with the appropriate timing for the introduction.
•       Private line services. The access network must be able to provide, in a flexible way, private
        line services at several rates.
5.1.2   FTTC and FTTCab scenario
Within this scenario, the following service categories have been considered:
•       Asymmetric broadband services (e.g., digital broadcast services, VOD, file download,
        online-gaming, etc.).
•       Symmetric broadband services (e.g., content broadcast, e-mail, file exchange, distance
        learning, telemedicine, etc.).
•       POTS and ISDN. The access network must be able to provide, in a flexible way,
        narrow-band telephone services with the appropriate timing for the introduction.
•       xDSL backhaul.
5.1.3   FTTH scenario
Within this scenario, the following service categories have been considered:
•       Asymmetric broadband services (e.g., digital broadcast services, VOD, file download, etc.).
•       Symmetric broadband services (e.g., content broadcast, e-mail, file exchange, distance
        learning, telemedicine, online-gaming, etc.).
•       POTS and ISDN. The access network must be able to provide, in a flexible way,
        narrow-band telephone services with the appropriate timing for the introduction.

5.2     Reference configuration
The reference configuration is shown in Figure 2.




                                                               Rec. ITU-T G.984.1 (03/2008)        5
         Case 6:20-cv-00534-ADA Document 47-14 Filed 03/05/21 Page 13 of 44



                                                                       Q

                                            Access Network System Management Functions




      UNI                             R/S                                                 S/R           SNI
                                                                ODN
                            ONU/                                                                                        Service
              AF                                                                                  OLT                    node
                            ONT
                                                           Optical Splitter                                            function
              (a) Reference point
                                     IFPON      WDM                             WDM      IFPON
T Reference point                                                                                  V reference point

                              NE                   POINT A                 POINT B                NE
                                                                                                                          G.984.1_F2

ONU                 Optical Network Unit
ONT                 Optical Network Terminal
ODN                 Optical Distribution Network
OLT                 Optical Line Termination
WDM                 Wavelength Division Multiplex Module (If WDM is not used, this function is not necessary.)
NE                  Network Element which uses the different wavelength from the OLT and the ONU
AF                  Adaptation Function (Sometimes, it may be included in the ONU.)
SNI                 Service Node Interface
UNI                 User Network Interface
S                   Point on the optical fibre just after the OLT (Downstream)/ONU (Upstream) optical connection
                    point (i.e., optical connector or optical splice)
R                   Point on the optical fibre just before the ONU (Downstream)/OLT (Upstream) optical connection
                    point (i.e., optical connector or optical splice)
(a) Reference point If AF is included in the ONU, this point is not necessary.
POINT A/B           If WDM is not used, these points are not necessary.
 NOTE – Whether or not the AF is an operating object of the Q interface depends on the service.


                                    Figure 2 – Reference configuration for GPON

5.2.1       Service node interface
See [ITU-T G.902].
5.2.2       Interface at the reference points S/R and R/S
The interface at reference points S/R and R/S is defined as IFPON. This is a PON-specific interface
that supports all the protocol elements necessary to allow transmission between OLT and ONUs.

6           Services, user-network interface and service node interface

6.1         Services
GPON is required to support all currently known services and new services being discussed for
residential subscribers and business customers, because of such a broadband capability.
What specific services should be provided is clearer to some operators than to others and depends
heavily on the particular regulatory conditions of each operator's markets, as well as on the market's
own potential. How these services are delivered in a cost-effective way is a function not only of
legal conditions, but also of factors including existing telecommunication infrastructure, dwelling
distribution, and residential and business customers mix.
Some examples of services are described in clause I.1.



6            Rec. ITU-T G.984.1 (03/2008)
        Case 6:20-cv-00534-ADA Document 47-14 Filed 03/05/21 Page 14 of 44


6.2     User-network interface (UNI) and service node interface (SNI)
ONU/ONT has UNI, as well as OLT, has an SNI as described in Figure 2. UNI/SNI depends on
which services are provided by the service operator.
Some examples of UNI are described in clause I.2 and examples of SNI are described in clause I.3.

7       Bit rate
Basically, GPON aims at transmission speeds greater than or equal to 1.2 Gbit/s. Accordingly,
GPON identifies two transmission speed combinations as follows:
•       1.2 Gbit/s up, 2.4 Gbit/s down;
•       2.4 Gbit/s up, 2.4 Gbit/s down.
The most important bit rate is 1.2 Gbit/s up, 2.4 Gbit/s down, constituting nearly all of the deployed
and planned deployment of the GPON systems.

8       Logical reach
Logical reach is the maximum distance between ONU/ONT and OLT except for the limitation of
the physical layer. In GPON, the maximum logical reach is defined as 60 km.

9       Physical reach
Physical reach is the maximum physical distance between the ONU/ONT and the OLT. In GPON,
two options are defined for the physical reach: 10 km and 20 km. It is assumed that 10 km is the
maximum distance over which FP-LD can be used in the ONU for high bit rates such as 1.25 Gbit/s
or above.

10      Differential fibre distance
In GPON, the maximum differential fibre distance is 20 km. This affects the size of the ranging
window and provides compliance with [ITU-T G.983.1].

11      Maximum mean signal transfer delay
GPON must accommodate services that require a maximum mean signal transfer delay of 1.5 ms.
Specifically, GPON system must have a maximum mean signal transfer delay time of less than
1.5 ms between T-V (or (a)-V, depending on the operator's preference). See clause 12 of
[ITU-T G.982]. Delays introduced by the adaptation functions such as circuit emulation are not
included in this value.
Although a section of the delay measurement is T-V for FTTH system, or (a)-V for the other
application in [ITU-T G.982], in a GPON system the reference points are not restricted by the
system configuration.

12      Split ratio
Basically, the larger the split ratio is for GPON, the more attractive it is for operators. However, a
larger split ratio implies greater optical splitting which creates the need for an increased power
budget to support the physical reach.
Split ratios of up to 1:64 are realistic for the physical layer, given current technology. However,
anticipating the continued evolution of optical modules, the TC layer must consider split ratios up
to 1:128.


                                                               Rec. ITU-T G.984.1 (03/2008)         7
         Case 6:20-cv-00534-ADA Document 47-14 Filed 03/05/21 Page 15 of 44


13       Service overlay
An overlay wavelength may be used to provide enhanced services to the subscriber. Accordingly,
GPON must vacate the Enhancement Band defined in [ITU-T G.983.3].

14       Protection on the PON section
From the viewpoint of administration of the access network, the protection architecture of GPON is
considered to enhance the reliability of the access networks. However, protection shall be
considered as an optional mechanism because its implementation depends on the realization of
economical systems. Further information on protection switching can be found in [ITU-T G.808.1].
This clause presents some possible duplex configurations and related requirements as examples of
protected GPON systems. In addition, the required OAM message for protection is mentioned.

14.1     Possible switching types
There are two types of protection switching, both of which are analogous to those of SDH systems:
i)      automatic switching; and
ii)     forced switching.
The first type is triggered by fault detection, such as loss of signal, loss of frame, signal degrade
(BER becomes worse than the predetermined threshold), and so on. The second type is activated by
administrative events, such as fibre rerouting, fibre replacement, etc. Both types should be possible
in a GPON system, if required, even though they are optional functions. The switching mechanism
is generally realized by the OAM function, therefore, the required OAM information field should be
reserved in the OAM frame.
Figure 3a shows the self-contained duplex system model for the access network. The relevant part
of the protection in the GPON system in this scheme should be a part of the protection between the
ODN interface in the OLT and the ODN interface in the ONU via the ODN, excluding the SNI
redundancy in the OLT.

                              S/R                      R/S
                                                                         OLT
                ONU

                  PON LT(1)                 ODN(1)           PON LT(1)            SNI LT(1)
              M                                                                               Service
       UNI
              U                                                          Switch                node
       LT
              X   PON LT(0)                                  PON LT(0)            SNI LT(0)
                                            ODN(0)


                                                                                               G.984.1_F3




                                    Figure 3a – Duplex system model


Figure 3b shows the duplex system model for the dual-parented access network. The relevant part
of the protection in the GPON system should be a part of the protection between the ODN interface
in the ONU and each ODN interface in the two OLTs via the ODN, plus the signalling required to
implement protection functions upstream from the SNI.




8            Rec. ITU-T G.984.1 (03/2008)
       Case 6:20-cv-00534-ADA Document 47-14 Filed 03/05/21 Page 16 of 44


                                    S/R                  R/S

                                                                              OLT


                                                                 PON LT(1)   Switch   SNI LT(1)
                    ONU                     ODN(1)


                M     PON LT(1)
          UNI
                U
          LT
                X
                      PON LT(0)
                                                                                                          Network
                                                                              OLT


                                            ODN(0)
                                                                 PON LT(0)   Switch   SNI LT(0)




                                  Figure 3b – Dual-parented duplex system model

14.2    Possible duplex GPON configurations and characteristics
There can be several types of duplex GPON systems, as shown in Figures 4a and 4b. The control
protocols for each configuration should be specified independently from one another.
For example, in Figure 4b, no switching protocol is required since the switching is carried out only
in the OLT.
14.2.1 Configuration examples
Type A: A deprecated configuration that duplicated only the optical fibres.
Type B: The second configuration (Figure 4a) doubles the OLTs and the optical fibres between the
OLTs and the optical splitter, and the splitter has two input/output ports on the OLT side. This
configuration reduces the cost of duplexing the ONUs, although only the OLT side can be
recovered.
Type C: The third configuration (Figure 4b) doubles not only the OLT side facilities but also the
ONU side. In this configuration, recovery from failure at any point is possible by switching to the
standby facilities. Therefore, the full duplex cost enables high reliability.
Type D: A deprecated configuration that allowed the mixing of duplicated and non-duplicated
ONUs, essentially providing a combination of types B and C protection.
                      ONU #1

                          PON LT
                                                 N:2 optical splitter
                                                                                                    OLT

                                                                                                   PON LT(1)



                                                                                                  PON LT(0)
                      ONU #N
                                                                                                       G.984.1_F4b
                          PON LT




                      Figure 4a – Duplex GPON system: OLT-only duplex system



                                                                                 Rec. ITU-T G.984.1 (03/2008)        9
        Case 6:20-cv-00534-ADA Document 47-14 Filed 03/05/21 Page 17 of 44


                          ONU #1

                          PON LT(1)
                                                 Double
                          PON LT(0)         N:2 optical splitter



                                                                         OLT

                                                                      PON LT(1)


                                                                      PON LT(0)

                                                                          G.984.1_F4c
                          ONU #N

                          PON LT(1)

                         PON LT(0)




                      Figure 4b – Duplex GPON system: Full duplex system


Note that in both of these types of protection schemes, the PON line terminations do not need to
reside in a single OLT equipment. In fact, they may be located in physically diverse locations (dual
parenting). The control of such a system is discussed in Appendix III.
14.2.2 Characteristics
Type B: This configuration requires cold standby of the spare circuit in the OLT side. In this case,
signal loss or even frame loss is, in general, inevitable in the switching period. However, all the
connections supported between the service node and the terminal equipment should be held after
this switching.
Type C: In this case, the hot standby of the spare receiver circuits is possible in both ONU and OLT
sides. In addition, hitless switching (without frame loss) is also possible in this configuration.

14.3    Requirements
1)      The protection switching function should be optional.
2)      Both automatic protection switching and forced switching are possible in the GPON
        system, if required, even though they are optional functions.
3)      All the configuration examples of clause 14.2 will be possible, even though they are
        optional functions.
4)      The switching mechanism is generally realized by the OAM function, therefore, the
        required OAM information field must be reserved in the OAM frame.
5)      All the connections supported between the service node and the terminal equipment should
        be held after switching.
Regarding the last requirement, one implementation of the POTS service node (exchange) requires
the frame loss period to be less than 120 ms. If the frame loss period becomes longer than that, the
service node disconnects the call, and the call set-up is required again after the protection switching.
Since GPON supports the emulation of conventional services, such as POTS and ISDN, this value
should be taken into consideration.
T1 and E1 services require 50 ms protection times, so for these services to be provided as protected,
the GPON should support 50 ms protection times.

10       Rec. ITU-T G.984.1 (03/2008)
       Case 6:20-cv-00534-ADA Document 47-14 Filed 03/05/21 Page 18 of 44


14.4   Required information fields for OAM frame
Protection switching requires less than ten codes to be used for both upstream and downstream,
which will be realized by the field of the OAM frame. The field mapping of the OAM frame for the
protection will be required to be defined.

15     Security
Due to the multicast nature of the PON, GPON needs a security mechanism adapting the following
requirements:
•       To prevent other users from easily decoding the downstream data.
•       To prevent other users from masquerading as another ONU/ONT or user.
•       To allow cost-effective implementation.




                                                           Rec. ITU-T G.984.1 (03/2008)      11
        Case 6:20-cv-00534-ADA Document 47-14 Filed 03/05/21 Page 19 of 44


                                             Appendix I

        Examples of GPON services, architectures and service protocol stacks
                (This appendix does not form an integral part of this Recommendation)

This appendix provides various examples of practical GPON system aspects. First, a review of the
typical services a GPON system supports is given. Second, a selection of system architectures are
illustrated. Third, the common protocol stack traces are laid out for all these services and systems.
It should be noted that since GPON is so widely applicable, the total scope of all the variants is very
large, and any single implementation will not implement all of the possible features. The object of
this appendix is to only give a general overview for the family of systems.

I.1      Services, UNIs and SNIs
This clause describes some examples of services, UNI and SNI, which are required by operators.
I.1.1    Examples of services
Some examples of services that GPON are required to support are shown in Table I.1, along with
relevant remarks.

                       Table I.1 – Examples of services and related remarks
 Service category
                          Service                                  Remarks
     (Note 1)
 Data service        Ethernet       Standardized in [b-IEEE 802.3].
                     (Note 2)       Comply with [b-IEEE 802.1D].
 PSTN                POTS           Mean signal transfer delay time between T-V (or (a)-V) should be less
                                    than 1.5 ms. If echo cancellation is used in the network, the mean
                                    signal transfer delay time between T-V (or (a)-V) on the PON-based
                                    system may be longer, provided end-to-end transfer delay
                                    requirements are met.
                                    Synchronize with the network clock (Note 3).
                                    Signal on the T reference point and V reference point must be
                                    continuous.
                     ISDN (BRI)     Bearer rate is 144 kbit/s.
                                    Mean signal transfer delay time between T-V (or (a)-V) should be less
                                    than 1.5 ms.
                                    Synchronize with the network clock (Note 3).
                     ISDN (PRI)     Bearer rate is 1.544 Mbit/s and 2.048 Mbit/s.
                                    Mean signal transfer delay time between T-V (or (a)-V) should be less
                                    than 1.5 ms.
                                    Synchronize with the network clock (Note 3).
 Private Line        T1             Bearer rate is 1.544 Mbit/s.
                                    Mean signal transfer delay time between T-V (or (a)-V) should be less
                                    than 1.5 ms.
                     E1             Bearer rate is 2.048 Mbit/s.
                                    Mean signal transfer delay time between T-V (or (a)-V) should be less
                                    than 1.5 ms.


12        Rec. ITU-T G.984.1 (03/2008)
         Case 6:20-cv-00534-ADA Document 47-14 Filed 03/05/21 Page 20 of 44




                        Table I.1 – Examples of services and related remarks
 Service category
                           Service                                     Remarks
     (Note 1)
                      DS3              Bearer rate is 44.736 Mbit/s.
                      E3               Bearer rate is 34.368 Mbit/s.
 Video                Digital video    Primary focus is on video over IP, with a QoS sufficient to support
                                       competitive viewing experience as compared to traditional transport
                                       methods.
 NOTE 1 – Service category is merely an index. It is not meaningful in itself, but it is useful in visualizing
 the services.
 NOTE 2 – Ethernet service is mainly to transmit data such as IP, which includes VoIP, video streams
 coded by MPEG-2 or MPEG-4, and so on.
 NOTE 3 – See [b-ITU-T G.810], [b-ITU-T G.813], [b-ITU-T G.8261], [b-ITU-T G.703] and
 [b-ITU-T G.8262].

I.1.2    Examples of UNI
In this appendix, UNI is defined as the interface that includes the following conditions:
•        described by a well-known standard;
•        includes a physical layer aspect.
Some UNIs are provided via an AF, so it is not mandatory that the ONU/ONT support those
interfaces.
Examples of UNIs, physical interfaces and services that they provide are shown in Table I.2.

                                Table I.2 – Examples of UNI and services
           UNI (Note 1)               Physical interface (Note 2)                 Service (Note 3)
 10BASE-T ([b-IEEE 802.3])                          –                  Ethernet
 100BASE-TX ([b-IEEE 802.3])                        –                  Ethernet
 1000BASE- T ([b-IEEE 802.3])                       –                  Ethernet
 [b-ITU-T I.430]                                    –                  ISDN (BRI)
 [b-ITU-T G.703]                      PDH                              DS3, ATM, E1, E3
 [b-ANSI T1.102],                     PDH
                                                                       T1, DS3
 [b-ANSI T1.107]
 NOTE 1 – There are many other services accommodated in GPON, but those services do not have
 specified UNIs.
 NOTE 2 – Each item in the "physical interface" column is illustrated by the corresponding entry in the
 "UNI" column.
 NOTE 3 – The column labelled "service" shows which services can be supported by the physical interface.

I.1.3    Examples of SNI
In this appendix, SNI is defined as the interface that includes the following conditions:
•        described by a well-known standard;
•        includes a physical layer aspect.
Examples of SNIs, physical interfaces and services that they provide are shown in Table I.3.


                                                                       Rec. ITU-T G.984.1 (03/2008)              13
         Case 6:20-cv-00534-ADA Document 47-14 Filed 03/05/21 Page 21 of 44


                               Table I.3 – Examples of SNI and services
                SNI                        Physical interface                      Service
              (Note 1)                         (Note 2)                            (Note 3)
 1000BASE ([b-IEEE 802.3])                         –               Ethernet
 10000BASE ([b-IEEE 802.3])
 [b-ITU-T G.965]                    V5.2                           POTS, ISDN(BRI), ISDN(PRI)
 [b-ITU-T G.703]                    PDH, STM-1e                    DS3, ATM, E1, E3, STM-1, DS1
 [b-ITU-T G.957]                    STM-1, 4, 16                   E1, E3, DS1, DS3, GFP, E4, STM-n,
                                                                   ATM
 [b-ANSI T1.107]                    PDH                            DS1, DS3
 [b-ANSI T1.105.06]                 OC3, OC12                      DS1, DS3, ATM
 [b-ANSI T1.117]
 NOTE 1 – There are many other services accommodated in GPON, but those services do not have
 specified SNIs.
 NOTE 2 – Each item in the "physical interface" column is illustrated by the corresponding entry in the
 "SNI" column.
 NOTE 3 – The column labelled "service" shows which services can be supported by the physical interface.

I.2      Typical system architectures
Figure I.1 shows a generic GPON system. This is developed more specifically in Figures I.2 to I.7.



        SNI(s)                                             ONU                CPE             UNI(s)
                         OLT               ODN              /
                                                           ONT



                                  Figure I.1 – Generic GPON system

I.2.1    OLT variants
Figure I.2 shows a pure-OLT option. In this case, the OLT equipment contains only the GPON
adaptation function, and typically (but not necessarily) some level of Ethernet aggregation function.
It is the simplest form of OLT, and avoids as many specific service linkages as possible.

               Ether



        SNI                                                ONU                CPE             UNI(s)
                         OLT               ODN              /
                                                           ONT



                                    Figure I.2 – Pure OLT scenario

14        Rec. ITU-T G.984.1 (03/2008)
         Case 6:20-cv-00534-ADA Document 47-14 Filed 03/05/21 Page 22 of 44


Figure I.3 shows a grooming OLT scenario. In this case, the OLT takes on additional
service-grooming functions, typically including voice gateway and TDM circuit emulation
functions. Note that these services can be provided using a 'pure OLT' and a separate voice
gateway; however, as a practical matter, the integration of voice and TDM services seems to have
strong economic and practical advantages.

              Ether



        SNI                                           ONU               CPE            UNI(s)
                      OLT             ODN              /
                                                      ONT


              DS1

                              Figure I.3 – Grooming OLT scenario

I.2.2    ONU variants
Figure I.4 shows the 'VDSL/POTS ONU' variant. The distinguishing feature of this variation is that
the ONU is used to create copper-based interfaces just like a digital loop carrier/digital subscriber
line access multiplexer (DLC/DSLAM) would do. There are two sub-types of this scheme. The first
is where the ONU provides both POTS and VDSL interfaces to the customer, trying to centralize
functions and reduce the need for CPE. The second is where the ONU provides VDSL-only
interfaces, trying to minimize the ONU's size and power, albeit at the cost of requiring POTS
derivation at the CPE. This alternative is useful mostly in FTTB and FTTC applications.

                                                               POTS



        SNI(s)                                                         CPE            UNI(s)
                      OLT             ODN            ONU


                                                                       CPE             UNI(s)
                                                              DSL


                             Figure I.4 – VDSL/POTS ONU scenario


Figure I.5 shows the 'GPON modem' variant, where the ONT is made as small and simple as
possible. In this case, it resembles a modem that provides Layer 1 and 2 interworking between the
GPON optical interface and the data link technology. The data link then carries all service flows to
the CPE, which does the bulk of the service interworking function. The popular data link
technologies in use today are CAT5-based Ethernet, HPNA-over-coax and MoCA. This system is
mostly used in FTTH applications.


                                                               Rec. ITU-T G.984.1 (03/2008)       15
       Case 6:20-cv-00534-ADA Document 47-14 Filed 03/05/21 Page 23 of 44



                                                               Data
                                                               Link



      SNI(s)                                                                          UNI(s)
                      OLT             ODN            ONT               CPE



                              Figure I.5 – GPON modem scenario


Figure I.6 shows the 'integrated ONT' situation. This is can be thought of as the merger of the
GPON modem and the service-deriving CPE in the previous diagram. However, this merging of
functions has critical implications on which system is responsible for the management of the
services. It should also be noted that even though significant functions have been incorporated into
the ONT, a CPE is typically still placed in the home. This scenario is also popular for FTTH.



      SNI(s)                                                                          UNI(s)
                      OLT             ODN            ONT               CPE



                              Figure I.6 – Integrated ONT scenario


Figure I.7 shows the 'residential gateway ONT' situation. This is can be thought of as the merger of
the integrated ONT and the service-deriving CPE in the previous diagram. This draws Layer 3
functionality into the ONT, including such items as routing, NAT and firewall functionality. This
scenario is also popular for FTTH.



      SNI(s)                                                                          UNI(s)
                      OLT             ODN             ONT



                         Figure I.7 – Residential gateway ONT scenario

I.3     Service protocol stacks
The following clauses present a listing of protocol stacks for the important service traces in GPON
systems. By service, we mean the basic Layer 2-3 interfaces that have a major impact on the GPON
equipment. Many high-layer services can ride on top of these interfaces; however, they tend not to

16       Rec. ITU-T G.984.1 (03/2008)
        Case 6:20-cv-00534-ADA Document 47-14 Filed 03/05/21 Page 24 of 44


have such a concrete impact on the GPON equipment, or at least not an impact any different than
any other access system.
I.3.1   Common functions
The common GPON layers are shown in Figure I.8. [ITU-T G.984.2] specifies the GPON physical
medium and the physical medium dependents (optics). [ITU-T G.984.4] defines the transmission
convergence layer, which deals primarily with the construction of the transmission frame and the
encapsulation of payload datagrams inside GPON encapsulation method (GEM) fragments. There is
a wealth of other auxiliary features described in [ITU-T G.984.3], including the PLOAM channel,
dynamic bandwidth allocation, and the PON-level QoS frameworks, that are possible.
It should be noted that the DBA algorithm is not specified in any standard, but this is not an
interoperability issue, and the non-specification has been intentional.
The QoS system in GPON defines a scheme where each ONT may contain one or more
transmission container(s) (T-CONTs). Each T-CONT may contain one or more GEM ports, which
are the smallest connection that GPON systems handle. [ITU-T G.984.3] leaves the arrangement of
T-CONT and GEM ports open. The mainstream arrangement is four service-bearing T-CONTs per
ONT, with each representing a different class of service.
[ITU-T G.984.4] defines the ONT management and configuration interface (OMCI). It defines both
a management information base (MIB) for all the functions controlled in the ONT, as well as the
ONT management communication channel (OMCC) that provides all the mechanisms required for
the OLT to provide FCAPS functionality for the ONT.
The OLT management is a somewhat more complex object. It contains by proxy all the MIBs of all
the ONUs supported by that OLT, as well as all the other MIBs that describe the other functions in
the OLT. This MIB is defined by several standards groups, including the Internet Engineering Task
Force (IETF) and the TM forum. Typically, these MIBs are accessed using standard IETF-defined
protocols (SNMP over TCP/IP). Most OLTs provide a dedicated Ethernet interface for this
management traffic.
All of the functions mentioned above are common functions, involved in all of the service traces
that follow. They will be more compactly represented in the later diagrams for the sake of brevity.




                                                             Rec. ITU-T G.984.1 (03/2008)       17
       Case 6:20-cv-00534-ADA Document 47-14 Filed 03/05/21 Page 25 of 44



                  TMF,
                                   OLT MIB.
                  IETF

                             SNMP                     G.984.4       ONU MIB

                  IETF
                             TCP/IP      OMCC                       OMCC


                            Eth. MAC           DBA                    QoS
                  802.3                               G.984.3
                            Eth. PMD          TC                      TC


                                          PMD                        PMD
                                                      G.984.2
                                                   PON Medium


                            Figure I.8 – GPON common functions


The GPON real-time clock service is shown in Figure I.9. The OLT receives real-time clock data
via NTP, typically over an Ethernet interface via UDP over IP. The OLT thereby maintains its own
internal RTC, which it uses to timestamp all manner of event data.
The ONT does not extend this RTC. Rather, its performance-monitoring and event-collection
processes are synchronized with those of the OLT via the OMCI. The OLT routinely collects all of
this data every 15 minutes and logs it with the OLT RTC.




18       Rec. ITU-T G.984.1 (03/2008)
       Case 6:20-cv-00534-ADA Document 47-14 Filed 03/05/21 Page 26 of 44



                                     OLT RTC



                               NTP

                   IETF
                              UDP/IP                                  ONU MIB



                             Eth. MAC      OMCC                       OMCC
                   802.3
                             Eth. PMD          TC       G.984.3         TC


                                            PMD                        PMD
                                                        G.984.2
                                                     PON Medium


                              Figure I.9 – Real-time clock service


The GPON network clock scheme is shown in Figure I.10. The OLT needs to obtain a high quality
traceable timing clock, which serves as the master for all GPON interface timing. The normal
source for the OLT's clock is a BITS timing input. However, in cases where a BITS source is not
available, then an alternative method is needed. The alternative could be synchronous line timing
from an SNI that is traceable to the network clock, or packet-based timing.
Once the OLT network clock is established, it is used to source timing to the GPON interfaces,
which in turn distribute timing to the counterpart ONT GPON interfaces. The ONT equipment then
obtains its network clock from the GPON interface. This timing signal is ideal for TDM service
interworking functions that are integrated into the ONT. Typically, this timing signal is not
available to terminal adapters. However, if the timing signal is provided to the terminal adapters,
then the synchronous Ethernet method is preferred.




                                                             Rec. ITU-T G.984.1 (03/2008)       19
         Case 6:20-cv-00534-ADA Document 47-14 Filed 03/05/21 Page 27 of 44


                     BITS timing
                                         OLT network clock



                            G.8261   Pkt timing




                                                  Sync. timing
                            IETF      UDP/IP                                            ONT
                                                                                    Network clock

                   DS-1
                                     Eth. MAC
                  framer
        e.g.,
                            802.3
        T1-107
                  DS-1
                  Phy
                                     Eth. PMD                    TC      G.984.3     TC


                                                                 PMD                PMD
                                                                         G.984.2
                                                                       PON Medium


                               Figure I.10 – Network clock service

I.3.2    Data functions
The layer diagram for Ethernet service is shown in Figure I.11. In the ONT, Ethernet frames as
defined in [b-IEEE 802.3] are extracted from the TC layer. In some ONTs, the Ethernet layer is
quite abbreviated and little processing is done on the frames from their reception on the GPON
interface to their transmission on the UNI. In other ONTs, true bridging is performed, with MAC
address processing and potentially more. In some cases, PPPoE (not shown) is supported; however,
this scheme seems to be waning.
In some ONTs, some sort of VLAN processing is done, as defined in the IEEE 802.1-series of
standards. Most systems use the 802.1ad version, where two layers of tags have been specified,
although some systems actually support up to four layers of tags to be applied. This typically
involves adding tag(s) in the upstream, and removing tag(s) in the downstream, for the purpose of
identifying each user/service packet via their VLAN-ID. However, this is not necessary in all cases,
since the PON itself has the GEM port-ID mechanism for such identification.
On the OLT side, the Ethernet frames are taken from the GPON, and in some cases they receive
their VLAN tags at the OLT (basically, swapping the GEM port-ID for an Ethernet VLAN tag).
Then, in nearly all equipment, the resulting frames are switched using an Ethernet switching matrix.
This switching can be on the basis of VLAN tags, or MAC addresses, or both. There are several
mainstream arrangements of VLANs; these are specified in [b-DSL TR-101]. The traffic then
leaves the OLT over some type of Ethernet interface, for connection to an edge routing device or
other Ethernet aggregation device.
It should be noted that there are several different interfaces that can take the place of an Ethernet
Phy. These include xDSL (e.g., see below), MoCA, HPNA, HPNA-over-coax, 802.11 Wi-Fi, and
perhaps others yet to be devised. However, due to Ethernet's pervasive nature, all of these
alternative PHYs are defined so that they operate in a way nearly the same as Ethernet, and so their
impact on the GPON system is rather small.
All of these ONT features are controlled via the OMCI, as defined in [ITU-T G.984.4].




20        Rec. ITU-T G.984.1 (03/2008)
       Case 6:20-cv-00534-ADA Document 47-14 Filed 03/05/21 Page 28 of 44



                  IETF, TMF (mgt)                               G.984.4 (mgt)

      802.1          VLAN switching          TR-101              VLAN tagging          802.1


                Eth. MAC       Eth. MAC                     Eth. MAC      Eth. MAC

      802.3                                                                            802.3
                Eth. PMD         TC          G.984.3           TC         Eth. PMD



                                PMD                           PMD
                                             G.984.2
                                          PON Medium


                               Figure I.11 – Ethernet data service


The VDSL2 service is shown in Figure I.12. The first thing to be said is that the DSL type that is
most widely used for GPON is VDSL2 (defined in the ITU-T G.993-x series of Recommendations),
using packet transport mode. It is possible that ADSL2 plus or VDSL1 might be implemented for
compatibility reasons, however, it is not the main thrust of most GPON development. With this
said, the VDSL2 VTU-O function in the ONT operates much like an Ethernet PHY, and most of the
layer diagram is similar to that of an Ethernet service. There are important differences, the biggest
of which is the presence of multiple bearer channels in the same port. Each of these bearers would
be treated as a 'virtual PHY', and the overall system is still unchanged.
The management of the VTU-O located in the ONT is described in [ITU-T G.984.4].

                  IETF, TMF (mgt)                               G.984.4 (mgt)

      802.1          VLAN switching          TR-101              VLAN tagging          802.1


                Eth. MAC       Eth. MAC                     Eth. MAC      Eth. MAC     802.3
      802.3
                Eth. PMD         TC          G.984.3           TC           VDSL2      G.993


                                PMD                           PMD
                                             G.984.2
                                          PON Medium


                                   Figure I.12 – VDSL2 service




                                                               Rec. ITU-T G.984.1 (03/2008)       21
         Case 6:20-cv-00534-ADA Document 47-14 Filed 03/05/21 Page 29 of 44


Figure I.13 describes the multicast service. This is really a logical service, usually provided in
conjunction with an Ethernet UNI (or similar). However, it has an impact on the GPON system, so
we include it here. The multicasting interactive signalling is provided by the IETF IGMP, versions
2 or 3. This IP-layer multicasting topology is typically translated into Ethernet-layer multicasting
via the trivial mapping defined in IEEE 802.1 standards. The management of multicasting,
including the eligibility of UNIs to receive multicast traffic, the GPON ports that contain the
multicast traffic, and their interconnection, is defined in [ITU-T G.984.4].

                   IETF, TMF (mgt)                                G.984.4 (mgt)

        802.1          Multicasting            IGMPv2/3                 Multicasting       802.1


                 Eth. MAC      Eth. MAC                        Eth. MAC         Eth. MAC

        802.3                                                                              802.3
                 Eth. PMD         TC            G.984.3          TC             Eth. PMD



                                 PMD                            PMD
                                                G.984.2
                                             PON Medium


                                      Figure I.13 – Multicast service

I.3.3    Voice functions
The packet-based voice service flow is pictured in Figure I.14. By packet voice service, we describe
a voice service that does not terminate on a class 5 TDM switch but instead is transported via an IP
network to its destination. The mainstream protocol system used in this scenario is SIP, running
over RTP/UDP/IP, all defined in IETF documents. This is easy to say, but because SIP-based VoIP
aims to replace the class 5 switching system, it must therefore implement the sizable set of voice
service features. A great deal of interoperability engineering must be done in any combination of
VoIP-ONT and softswitch.
The voice codecs are defined in the [b-ITU-T G.711], [b-ITU-T G.729], [b-ITU-T G.726],
[b-ITU-T G.723] family. It should be noted that while the majority of VoIP systems are actively
exploring advanced codecs for compression reasons, GPON is not concerned with this, since
bandwidth is plentiful. In contrast, the codec selection here is mainly driven by interoperability with
the far end of the SIP VoIP session.
The POTS UNI is defined for the large part by national standards (e.g., European operators use
[b-ETSI ETS 300 001]). However, it must be noted that POTS remains a very intricate service, and
many operators have special requirements on the POTS interface, particularly on the lowest-level
mechanical and electrical specifications of the metallic interface.
From the SIP agent in the ONT, the service flow traverses a path very similar to the standard
Ethernet service. VLAN tagging and Ethernet bridging may be applied at either the ONT, or OLT,
or both. The user traffic, both bearer and signalling, leaves the OLT via an Ethernet interface,
usually shared with other services.



22        Rec. ITU-T G.984.1 (03/2008)
       Case 6:20-cv-00534-ADA Document 47-14 Filed 03/05/21 Page 30 of 44


The management of the packet voice service is varied at present. [ITU-T G.984.4] provides a full
fault, configuration, accounting, performance-monitoring and security (FCAPS) support of SIP
VoIP. However, there are several other in-band systems that are in use, such as TR-69, IETF
sipping, and various proprietary configuration servers. These in-band systems are good in that they
can manage VoIP terminal adapters anywhere on a network, so they have a wide reach. However,
most suffer from poor practical standardization, and a lack of interactive features (such as the
support of alarms and performance management). To help address this last point, even when an in-
band system is used for configuration of VoIP, the OMCI can still be used to gather alarms and PM
information. This is basically a mixed management system.

                                                            G.984.4 (mgt)
                                                                VoIP (SIP)
                                                                                   (mgt) TR-69
                                                                                       Sipping
                                                IETF                                Config Serv
                                                          RTP/IP
                 IETF, TMF (mgt)
                                                                                    G.711
      802.1         VLAN switching         TR-101         VLAN           Codec
                                                                                      Etc.

                Eth. MAC     Eth. MAC      802.3         Eth. MAC        POTS
                                                                                   e.g., ETS
      802.3                                                                          300 001
                                                                             Cu
                Eth. PMD        TC         G.984.3         TC                Phy


                              PMD                         PMD
                                           G.984.2
                                        PON Medium


                                Figure I.14 – Packet voice service


The protocol stack diagram for circuit-switched voice service is shown in Figure I.15. In this
scenario, VoIP is being used to transport the voice signals from the ONT to the class 5 TDM switch
in the central office, and no further. The protocol used in this case is usually H.248, since this
system is suited to voice gateway interfaces, of which the ONT and OLT each have one.
At the ONT, from the codec and below, the arrangement is exactly the same as in the packet voice
case.
At the OLT, the H.248 flow is terminated, usually in a special-purpose voice gateway module. This
module's function is to regenerate the customer's voice interface, and format the data representing
that interface in the way that a conventional DLC system would, as defined by the appropriate
regional standard (e.g., V5.2). This interface, most commonly carried physically by DS1 or E1
interfaces, can then be tied directly into a class 5 switch with integrated DLC interfaces. The whole
intent is to minimize the impact of the GPON deployment on the normal operation of voice services
in the CO.
The management of this kind of VoIP also has the potential for standard overlap, since all the
options are available for H.248 ONTs. However, the OMCI method is used quite often in this case,
since the advantages of the in-band system all but disappear for this scenario. The OMCI is a


                                                                Rec. ITU-T G.984.1 (03/2008)      23
         Case 6:20-cv-00534-ADA Document 47-14 Filed 03/05/21 Page 31 of 44


self-contained solution for the management of voice services on GPON, and seems an easy choice
in this scenario.
There are additional combinations of transport protocols, functional architectures and management
protocols that are possible. The intent of the two illustrations here is to highlight the most active
combinations.

                    IETF, TMF (mgt)                               G.984.4 (mgt)
                            VoIP                H.248                    VoIP



                                   RTP/IP        IETF          RTP/IP


        G.711                                   TR-101                                   G.711
                   Codec            VLAN                        VLAN            Codec
        Etc.                                     802.1                                     Etc.

                   GR-303          Eth. MAC      802.3        Eth. MAC          POTS
        e.g.,                                                                           e.g., ETS
        V5.2                                                                              300 001
                                                                                 Cu
                    DS-1             TC         G.984.3          TC              Phy


                                    PMD                         PMD
                                                G.984.2
                                              PON Medium


                            Figure I.15 – Circuit-switched voice service

I.3.4    Circuit emulation functions
TDM interfaces can also be supported over packet transport on GPON, as shown in Figures I.16 and
I.17 (note the DS-01/E1 Framer would not be required for a transparent T1/E1 service). There are
several options that can be exercised here. The first involves the transport of the actual TDM
payload, using either a variant of the IETF PWE3 system of protocols (shown above), or the Metro
Ethernet forum's MEF 8 protocol. The second involves the use of a local OLT TDM interface
(shown above) or the use of a packet interface on the OLT leading to a gateway somewhere else in
the network. This would seem to present quite a large set of alternatives, but in practice it has turned
out not to be a big issue because most hardware supports nearly all of the options. So,
interoperability is mostly a matter of negotiating the transport protocol. Circuit emulation may also
require a network clock to be delivered to the PWE3 interworking functions. Differential timing
mode supports better jitter/wander performance than adaptive mode.
The GPON core, up to and including the VLAN layer is the same as in the typical Ethernet service.
The actual TDM interfaces are defined in, for example, [b-ITU-T G.703] for DS1 and E1 interfaces,
or the appropriate regional standard (e.g., [b-ATIS T1-107] for DS1 interfaces, [b-ETSI ETS 300
166] for E1 interfaces).
The management of either PWE3 or MEF 8 interworking is described in [ITU-T G.984.4].




24        Rec. ITU-T G.984.1 (03/2008)
 Case 6:20-cv-00534-ADA Document 47-14 Filed 03/05/21 Page 32 of 44



           IETF, TMF (mgt)                            G.984.4 (mgt)
                    PWE3                                     PWE3

                                         IETF
                           RTP/IP                   RTP/IP


                                        TR-101
                            VLAN                    VLAN
                                         802.1

            DS-1                                                      DS-1
           framer
                           Eth. MAC      802.3     Eth. MAC
                                                                     framer
e.g.,                                                                           e.g.,
T1-107      DS-1                                                     DS-1
                                                                              T1-107
            Phy              TC         G.984.3      TC              Phy


                            PMD                     PMD
                                        G.984.2
                                      PON Medium


        Figure I.16 – Packet TDM service using PWE3 and grooming OLT


           IETF, TMF (mgt)                           G.984.4 (mgt)

                                         MEF                 MEF-8


                                       TR-101
                    VLAN                            VLAN
                                        802.1

                                                                       E1
         Eth. MAC      Eth. MAC         802.3      Eth. MAC
                                                                     framer
                                                                              e.g., ETS
802.3                                                                          300 166
                                                                      E1
         Eth. PMD           TC          G.984.3      TC               Phy


                           PMD                      PMD
                                        G.984.2
                                      PON Medium


          Figure I.17 – Packet TDM service using MEF 8 and pure OLT




                                                     Rec. ITU-T G.984.1 (03/2008)         25
         Case 6:20-cv-00534-ADA Document 47-14 Filed 03/05/21 Page 33 of 44


Figure I.18 shows an alternative for TDM service transport within the GPON system. This scheme
transports SDH tributary units over GEM ports directly. The definition of the format of the
encapsulated data is defined in [b-ITU-T G.707]. This scheme is mainly applicable where the TDM
service will be terminated at the OLT and transported in an SDH interface, as shown.
The management of this method at the ONT is through the OMCI ([ITU-T G.984.4]).

                   IETF, TMF (mgt)                               G.984.4 (mgt)

                            SDH                  G.707                  SDH


                    SDH                                                        DS-1
        G.707      framer                                                     framer
                                                                                         e.g.,
                   SDH                                                        DS-1
                                                                                       T1-107
        G.957      Phy              TC           G.984.3         TC           Phy


                                   PMD                          PMD
                                                 G.984.2
                                            PON Medium


                                  Figure I.18 – Circuit TDM service

I.3.5    Video overlay functions
Figure I.19 shows the video overlay service. This is carried on the PON using a third wavelength,
and is practically distinct from the other services. The signal format delivered to the customer is
defined by SCTE standards, and the management of the ONT interface is given by
[ITU-T G.984.4]. The optical interfaces throughout the rest of the service path are generally defined
by [b-ITU-T J.186]. In practice, the details of the video OLT and subtending optical amplifiers are
left to network operator engineering, especially the signal levels at each point in the network. This
is due to the large variations in network physical topology and channel plans.

                SCTE (mgt)                                 G.984.4 (mgt)

                   Tx
                                         J.186
                            EDFA                               PMD               SCTE-40


                                     PON Medium


                                  Figure I.19 – Video overlay service




26        Rec. ITU-T G.984.1 (03/2008)
        Case 6:20-cv-00534-ADA Document 47-14 Filed 03/05/21 Page 34 of 44


                                            Appendix II

                               External access network backup
               (This appendix does not form an integral part of this Recommendation)

In many applications, some resilience to faults in the optical access network is desired, but the cost
of full protection as described in clause 14 is not supportable. In these cases, a cost-effective
alternative is to provide a lower capacity backup to the service via an external access network.
Examples of the external access network include digital subscriber line, fixed wireless, mobile
wireless, or hybrid fibre-coax networks.
Because of the wide range of backup access networks, the interface from the PON equipment to the
backup network has to be at the data frame networking layer, described in the IEEE 802.1
standards. By abstracting the interface to this layer, the PON equipment need not worry about the
details of the backup network (nor does the backup network need to worry about the PON).
The key aspect of such external backup is the location and control of the backup switching logic.
Because of the widely disparate capacities of the primary PON and the backup network, it does not
make sense to send two copies of traffic at all times. Also, due to the packet-nature of the traffic, it
is difficult for the receiver to resolve multiple copies of the same packets. It is assumed that the
receiver will simply accept all packets arriving from either access network; therefore, it is important
to only send one copy of any packet. Therefore, the source side must direct the traffic to the
appropriate access network, and it must have the information required to make the correct choice. In
addition, the source side switching equipment must also have the ability to prioritize traffic and
selectively discard traffic that exceeds the capacity of the backup network when backup is in force.
In the upstream, the backup switch can be located in the ONU or beyond the UNI. In the
downstream direction, the backup switch can be located in the OLT or beyond the SNI. These
arrangements are illustrated in Figure II.1.




                                                                Rec. ITU-T G.984.1 (03/2008)         27
        Case 6:20-cv-00534-ADA Document 47-14 Filed 03/05/21 Page 35 of 44


                             ONU                                       OLT
                                                ODN
                    UNI LT   Back   PON LT                    PON LT   Back   SNI LT
      User                                                                                   Service
                              Up                                        Up
     Equip.                                                                                   Node
                             Sw.    AN I/F    External        AN I/F   Sw.    SNI LT
                                                AN
                                                 (a)

                             ONU                                       OLT
                                                ODN
             Back       UNI LT      PON LT                    PON LT   Back   SNI LT
      User                                                                                   Service
              Up                                                        Up
      Equip.                                                                                  Node
             Sw.                              External        AN I/F   Sw.    SNI LT
                                                AN
                                                 (b)

                             ONU                                       OLT
                                                ODN
                    UNI LT   Back   PON LT                    PON LT    SNI LT         Back
      User                                                                                  Service
                              Up                                                        Up
     Equip.                                                                                   Node
                             Sw.    AN I/F    External                                 Sw.
                                                AN
                                                 (c)

                             ONU                                       OLT
                                                ODN
             Back       UNI LT      PON LT                    PON LT    SNI LT         Back
      User                                                                                  Service
              Up                                                                        Up
      Equip.                                                                                  Node
             Sw.                              External                                 Sw.
                                                AN
                                                 (d)


      Figure II.1 – The four switching arrangements for external access network backup


In option a), the switches are both located in the PON equipment. It is assumed that the PON
equipment has knowledge of the PON link's operational state, and therefore it can direct traffic to
the PON interface if it is working correctly and to the backup network interface if it is not.
Therefore, no additional signalling is required. The configuration of the ONU's dual ANIs must be
supported in the OMCI.
In option b), the upstream switch is located beyond the ONT's UNI. A typical situation would be for
this function to be located in an Ethernet switch or IP router. Therefore, that switch must be capable
of learning the status of the ONU's PON link via some form of signalling. This could be as crude as
the ONU deactivating the UNI when the PON link has failed, to some more sophisticated Ethernet
alarm indication signal (AIS) such as described in [b-ITU-T Y.1731]. The downstream switch is
internally controlled within the OLT.
In option c), the downstream switch is located beyond the OLT's SNI. A typical function would be
for this function to be located in an Ethernet aggregation network or service edge router. Just as in
option b), this switching logic must be given the information on the status of the PON link to the
ONT in question. Unlike the previous case, however, a sophisticated per-ONT AIS scheme must be
employed since the SNI is shared over many ONUs, some of which may not have a PON
transmission problem. This could be the AIS as described in [b-ITU-T Y.1731], but applied on a
per-VLAN basis. The upstream switch is internally controlled within the ONU, with the
configuration of the ONU's dual ANIs being supported in the OMCI.



28       Rec. ITU-T G.984.1 (03/2008)
       Case 6:20-cv-00534-ADA Document 47-14 Filed 03/05/21 Page 36 of 44


In option d), both of the switches are located beyond the PON equipment. This scheme is most
distantly removed from the access networks, since all the backup switching/routing is happening in
other equipment. This raises the possibility of allowing the backup to occur using the more
autonomous schemes such as Ethernet spanning tree or IP routing. In either case, the backup link
would need to be configured as the 'expensive link', so that it would not be used if the PON link was
available. These Layer 2 or 3 schemes tend to take longer than more direct schemes mentioned in
the previous options a-c. Their performance could be improved by implementing the direct AIS
schemes to provide a faster feedback into their control algorithms.




                                                               Rec. ITU-T G.984.1 (03/2008)       29
       Case 6:20-cv-00534-ADA Document 47-14 Filed 03/05/21 Page 37 of 44


                                         Appendix III

                                 Dual-parenting resilience
              (This appendix does not form an integral part of this Recommendation)

Dual-parenting resilience refers to a system where PON protection is implemented using two OLT
line terminations that are provided in two separate OLT equipment, typically in physically diverse
locations. Such a scheme offers protection from catastrophic failure of the OLT equipment, its
power supply, and the physical locality where it is placed.
Unlike traditional PON protection, where both PON sections terminated in the same equipment,
dual parenting requires coordination of the functions of two PONs in separate equipment. The
prerequisite to accomplish this is that the ONUs being protected must be registered on both the
working and remote OLTs. In this way, the logical state of the working OLT can be reproduced in
the protection OLT with a minimum of delay. In addition, the protection switching of traffic
upstream from both OLTs must also be supported. This topic is for future study, and is out of the
scope of this discussion.
In dual-parenting type B protection, shown in Figure III.1, the main functionality to implement
resilience resides within the OLT. This scheme requires the protection OLT to be in standby state,
therefore it is necessary to synchronize the operation status of both OLTs. Additionally, a data
communications channel is necessary between the two OLTs for sharing the service configuration
of all ONUs that is needed to re-establish the connections between all UNIs and SNIs at the remote
OLT (Figure III.1).

                                                               OLT



       ONU #1                                             PON LT (1)



                            ODN                                                    Inter OLT
                                                                                communications
                                                                                    channel
                                                      OLT
      ONU #N


                                                  PON LT (0)




             Figure III.1 – Diagram showing a communications channel between
                              working and remote standby OLTs


The data communications channel between the two OLTs can be implemented in different ways.
One straightforward method is using the management plane at either the element management layer
or network management layer (Figure III.2).




30       Rec. ITU-T G.984.1 (03/2008)
       Case 6:20-cv-00534-ADA Document 47-14 Filed 03/05/21 Page 38 of 44


                                                             OLT



       ONU #1                                           PON LT (1)

                                                                            Q3
                           ODN
                                                                                   TMN
                                                    OLT
      ONU #N


                                                PON LT (0)
                                                                       Q3


  Figure III.2 – Inter-OLT communications channel established through management plane


The events that trigger dual-parenting switching are:
1)     Fibre cut in the ODN on the working OLT side.
2)     Degraded link.
3)     Failure of the PON LT in the OLT.
4)     OLT failure.
The standby remote OLT could be triggered (enabled) after asserting PON LT LOS and a second
check via inter-OLT communications channel. A dying gasp message from all ONUs should
prevent dual-parenting switch-over.
The remote standby OLT should maintain, as a minimum, the serial number list of registered ONUs
and the service profile of each ONU. Optionally, other data are also possible to be shared between
working and remote OLT in order to speed up service recovery.




                                                               Rec. ITU-T G.984.1 (03/2008)    31
       Case 6:20-cv-00534-ADA Document 47-14 Filed 03/05/21 Page 39 of 44


                                          Bibliography


[b-ITU-T G.703]      Recommendation ITU-T G.703 (2001), Physical/electrical characteristics
                     of hierarchical interfaces.
[b-ITU-T G.707]      Recommendation ITU-T G.707/Y.1322 (2007), Network node interface for
                     the synchronous digital hierarchy (SDH).
[b-ITU-T G.711]      Recommendation ITU-T G.711 (1988), Pulse code modulation (PCM) of
                     voice frequencies.
[b-ITU-T G.723]      Recommendation ITU-T G.723 (1988), Extensions of
                     Recommendation G.721 adaptive differential pulse code modulation to 24
                     and 40 kbit/s for digital circuit multiplication equipment application.
[b-ITU-T G.726]      Recommendation ITU-T G.726 (1990), 40, 32, 24, 16 kbit/s Adaptive
                     Differential Pulse Code Modulation (ADPCM).
[b-ITU-T G.729]      Recommendation ITU-T G.729 (2007), Coding of speech at 8 kbit/s using
                     conjugate-structure algebraic-code-excited linear prediction (CS-ACELP).
[b-ITU-T G.810]      Recommendation ITU-T G.810 (1996), Definitions and terminology for
                     synchronization networks.
[b-ITU-T G.813]      Recommendation ITU-T G.813 (2003), Timing characteristics of SDH
                     equipment slave clocks (SEC).
[b-ITU-T G.957]      Recommendation ITU-T G.957 (2006), Optical interfaces for equipments
                     and systems relating to the synchronous digital hierarchy.
[b-ITU-T G.965]      Recommendation ITU-T G.965 (2001), V-Interfaces at the digital local
                     exchange (LE) – V5.2 interface (based on 2048 kbit/s) for the support of
                     access network (AN).
[b-ITU-T G.993.1]    Recommendation ITU-T G.993.1 (2004), Very high speed digital subscriber
                     line transceivers (VDSL).
[b-ITU-T G.993.2]    Recommendation ITU-T G.993.2 (2006), Very high speed digital subscriber
                     line transceivers 2 (VDSL2).
[b-ITU-T G.8261]     Recommendation ITU-T G.8261/Y.1361 (2006), Timing and
                     synchronization aspects in packet networks.
[b-ITU-T G.8262]     Recommendation ITU-T G.8262/Y.1362 (2007), Timing characteristics of
                     synchronous Ethernet equipment slave clock (EEC).
[b-ITU-T I.430]      Recommendation ITU-T I.430 (1995), Basic user-network interface –
                     Layer 1 specification.
[b-ITU-T J.186]      Recommendation ITU-T J.186 (2008), Transmission equipment for
                     multi-channel television signals over optical access networks by sub-carrier
                     multiplexing (SCM).
[b-ITU-T Y.1731]     Recommendation ITU-T Y.1731 (2008), OAM functions and mechanisms
                     for Ethernet based networks.
[b-ANSI T1.102]      ANSI T1.102-1993, Digital Hierarchy – Electrical Interfaces.
                     <http://webstore.ansi.org/RecordDetail.aspx?sku=ANSI+T1.102-1993+(R2005)>
[b-ANSI T1.107]      ANSI T1.107-2002, Digital Hierarchy – Formats Specifications.
                     <http://webstore.ansi.org/RecordDetail.aspx?sku=T1.107-2002+(R2006)>

32      Rec. ITU-T G.984.1 (03/2008)
       Case 6:20-cv-00534-ADA Document 47-14 Filed 03/05/21 Page 40 of 44


[b-ANSI T1.105.06]   ANSI T1.105.06-2002, Synchronous Optical Network (SONET): Physical
                     Layer Specification.
                     <http://webstore.ansi.org/RecordDetail.aspx?sku=T1.105.06-2002(R2007)>
[b-ANSI T1.117]      ANSI T1.117 (1991), Digital Hierarchy Optical Interface Specifications
                     (Short Reach).
                     <http://webstore.ansi.org/RecordDetail.aspx?sku=T1-DIHI-101>
[b-DSL TR-101]       DSL Forum TR-101 (2006), Migration to Ethernet-Based DSL
                     Aggregration.
                     <http://www.broadband-forum.org/technical/download/TR-101.pdf>
[b-ETSI ETS 300 001] ETSI ETS 300 001 (1997), Attachments to the Public Switched Telephone
                     Network (PSTN);General technical requirements for equipment connected
                     to an analogue subscriber interface in the PSTN.
                     <http://pda.etsi.org/pda/home.asp?wki_id=I0hgmKBC_Ervutu_Uf,U>
[b-ETSI ETS 300 166] ETSI ETS 300 166 (1993), Transmission and Multiplexing (TM); Physical
                     and electrical characteristics of hierarchical digital interfaces for
                     equipment using the 2 048 kbit/s-based plesiochronous or synchronous
                     digital hierarchies.
                     <http://pda.etsi.org/pda/home.asp?wki_id=FFfpCKzkIhlnuqJbxVG>
[b-IEEE 802.1D]      IEEE 802.1D (2004), IEEE Standard for Local and metropolitan area
                     networks Media Access Control (MAC) Bridges.
                     <http://ieeexplore.ieee.org/servlet/opac?punumber=9155>
[b-IEEE 802.3]       IEEE 802.3 (2005), Part 3: Carrier sense multiple access with collision
                     detection (CSMA/CD) access method and physical layer specifications.
                     <http://ieeexplore.ieee.org/servlet/opac?punumber=10531>
[b-IEEE 802.11]      IEEE 802.11 (2007), IEEE Standard for Information technology –
                     Telecommunications and information exchange between systems – Local
                     and Metropolitan area Networks-Specific Requirements – Part 11: Wireless
                     LAN Medium Access Control (MAC) and Physical Layer (PHY)
                     Specifications.
                     <http://ieeexplore.ieee.org/servlet/opac?punumber=4248376>
[b-MEF 8]            Metro Ethernet Forum MEF 8 (2004), Implementation Agreement for the
                     Emulation of PDH Circuits over Metro Ethernet Networks.
                     <http://metroethernetforum.org/PDFs/Standards/MEF8.pdf>




                                                           Rec. ITU-T G.984.1 (03/2008)        33
Case 6:20-cv-00534-ADA Document 47-14 Filed 03/05/21 Page 41 of 44
Case 6:20-cv-00534-ADA Document 47-14 Filed 03/05/21 Page 42 of 44
Case 6:20-cv-00534-ADA Document 47-14 Filed 03/05/21 Page 43 of 44
           Case 6:20-cv-00534-ADA Document 47-14 Filed 03/05/21 Page 44 of 44




                          SERIES OF ITU-T RECOMMENDATIONS

Series A      Organization of the work of ITU-T

Series D      General tariff principles

Series E      Overall network operation, telephone service, service operation and human factors

Series F      Non-telephone telecommunication services

Series G      Transmission systems and media, digital systems and networks

Series H      Audiovisual and multimedia systems

Series I      Integrated services digital network

Series J      Cable networks and transmission of television, sound programme and other multimedia signals

Series K      Protection against interference

Series L      Construction, installation and protection of cables and other elements of outside plant

Series M      Telecommunication management, including TMN and network maintenance

Series N      Maintenance: international sound programme and television transmission circuits

Series O      Specifications of measuring equipment

Series P      Telephone transmission quality, telephone installations, local line networks

Series Q      Switching and signalling

Series R      Telegraph transmission

Series S      Telegraph services terminal equipment

Series T      Terminals for telematic services

Series U      Telegraph switching

Series V      Data communication over the telephone network

Series X      Data networks, open system communications and security

Series Y      Global information infrastructure, Internet protocol aspects and next-generation networks

Series Z      Languages and general software aspects for telecommunication systems




                                                                                      Printed in Switzerland
                                                                                              Geneva, 2009
